Citation Nr: 1229544	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  07-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 RO decision, which denied a claim for entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected left knee disability.

In September 2008, a Travel Board hearing was held before the undersigned Veterans Law Judge at the St. Louis, Missouri RO.  A transcript of that proceeding has been associated with the claims file.

In December 2008, the Board issued a decision, which denied service connection for a right knee disability; denied an evaluation in excess of 10 percent for the Veteran's service-connected left knee disorder for the period of July 20, 2005, to December 28, 2007; denied an evaluation in excess of 20 percent for the Veteran's service-connected left knee disorder for the period of December 29, 2007, to the present; and determined there to be no errors in the August 1992, February 2002, and February 2003 RO decisions.

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 memorandum decision, the Court vacated the Board's decision with respect to the denial of the claim for service connection for a right knee disability only and remanded this issue to the Board.  The other issues addressed in the December 2008 Board decision were affirmed by the Court and are not before the Board for review.

The Board subsequently remanded the Veteran's claim for additional development in August 2011.  The matter again is before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran is claiming entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  After a thorough review of the Veteran's claims file, the Board has determined that despite the extensive procedural development already undertaken additional development is necessary prior to the adjudication of this claim.

In that regard, the August 2011 Board remand directed the RO/AMC to provide the Veteran with a VCAA notice letter, obtain additional VA treatment records, send the Veteran a letter requesting that he provide information and authorization for VA to obtain medical records from certain identified providers, and, thereafter, provide the Veteran a VA examination.  

In an attempt to comply with the August 2011 Board directives, in August 2011 the AMC sent the Veteran the VCAA letter and request for authorization to seek information from the indicated private treatment providers.  The letter was returned to the AMC as undeliverable.  The AMC conducted an address search and, based on the results, sent a letter to a second address in November 2011.  This, too, was returned as undeliverable.  Following additional searches, in December 2011 the AMC attempted to contact the Veteran by telephone at 7 different numbers but was unsuccessful.  Based on address information contained in VA's Compensation and Pension Records Interchange (CAPRI), in December 2011 another letter was sent to a third address, in this case a post office box.  The June 2012 supplemental statement of the case (SSOC) indicated that the letter also had been returned as undeliverable, although the Board does not find such documentation in the file.  

As to the requested VA treatment records, these were fully associated with the claims file in June 2012.  

As to the requested VA examination, this was scheduled for September 2011, but the Veteran failed to attend.  The Board finds the timing of the scheduling of this examination problematic, as the August 2011 Board remand specifically directed the AMC to schedule the examination after the notice letters had been sent and the VA (and possibly private) treatment records had been associated with the claims file.  As noted above, attempts to contact the Veteran to provide him with the VCAA notice letter were ongoing in September 2011 and all the VA treatment records were not associated with the claims file until June 2012.  Nevertheless, in a June 2012 SSOC the claim was denied and subsequently returned to the Board for adjudication.

In an August 2012 statement the Veteran's representative discussed the above efforts by the AMC to contact the Veteran.  The representative noted, however, that the Veteran was service-connected for a separate disability, for which he was receiving compensation.  The representative requested that the matter be remanded to contact the Veteran's financial institution where the VA payments are being deposited to determine his current address and phone number.  

While the Board is concerned as to the likelihood that the financial institution would be willing to share such information, given the explicit request by the Veteran's representative and VA's nonadversarial, pro-veteran claims process, the Board concludes that an additional effort should be made to locate the Veteran, specifically through the financial institution to which VA directly deposits his compensation benefits.  The Board further notes, however, that it would be expected that, as his representative and advocate, the Veteran's representative would assist VA in locating the Veteran and obtaining his current address to the extent possible within their means.  Therefore, the Board encourages the Veteran's representative to undertake any efforts within their capability in locating the Veteran, and to provide any additional information in that regard to the AMC.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the financial institution to which the Veteran's VA benefits are sent to verify the Veteran's current address and phone number.

2.  Should the above prove unsuccessful, the AMC should contact the Vietnam Veterans of America, the Veteran's representative, for any additional information in their possession as to means or methods of contacting the Veteran.  The AMC should document all responses received from the Veteran's representative and all reasonable efforts to contact the Veteran resulting therefrom should be undertaken.

3.  Should a current address for the Veteran be obtained as a result of either of the above: 

a)  Provide the Veteran with appropriate notice of VA's duties to notify and to assist, in particular as to how to substantiate a claim for service connection on a direct basis.  

b)  In addition, the letter should request that the Veteran provide sufficient information and, if necessary, authorization to enable the AMC to obtain any additional pertinent evidence not currently of record, to specifically include any possible private treatment records relating to the his claimed right knee disability that have not yet been associated with his claims file, such as treatment records from North Kansas City Hospital, St. John's, a Dr. N., and a Dr. I.  The AMC should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

c)  After the aforementioned records have been associated with the claims file, to the extent possible, schedule the Veteran for a VA examination for his claimed right knee disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed right knee disability.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has any current right knee disabilities.  Then, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current right knee disabilities were caused or aggravated by his active duty service.  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's current right knee disabilities were caused or aggravated by his service-connected left knee disability.  In rendering any opinion, the examiner should specifically consider whether the Veteran's service-connected left knee disability caused or aggravated the Veteran's obesity, which then caused or aggravated his right knee disability.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

d)  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


